                 Case 2:19-cr-00259-JCC Document 54 Filed 01/13/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR19-0259-JCC
10                             Plaintiff,                   ORDER
11          v.

12   RYAN S. HERNANDEZ,

13                             Defendant.
14

15          This matter comes before the Court on the Government and Defendant Ryan S.
16   Hernandez’s stipulated motion to extend Mr. Hernandez’s report date (Dkt. No. 52).
17          Mr. Hernandez pleaded guilty to one count of computer fraud and abuse and one count of
18   possession of child pornography, (Dkt. Nos. 11, 15), and on December 1, 2020, the Court
19   sentenced him to 36 months of imprisonment (Dkt. Nos. 49, 50). The Bureau of Prisons has set
20   Mr. Hernandez’s report date for January 15, 2021. (Dkt. No. 52 at 1.) The parties ask to extend
21   Mr. Hernandez’s report date to February 15, 2021 because he was recently diagnosed with a
22   pituitary disorder and needs further evaluation to develop a long-term treatment and management
23   plan. (Id. at 1–2; Dkt. No. 53.) According to Mr. Hernandez’s doctor, a complete medical
24   evaluation, which Mr. Hernandez has not yet had, is essential because any dysfunction of the
25   pituitary hormones can be life-threatening. (Dkt. No. 53.) Having thoroughly considered the
26   parties’ motion and the relevant record, and finding good cause, the Court hereby GRANTS the


     ORDER
     CR19-0259-JCC
     PAGE - 1
              Case 2:19-cr-00259-JCC Document 54 Filed 01/13/21 Page 2 of 2




 1   motion (Dkt. No. 52) and ORDERS that Mr. Hernandez’s date to report and self-surrender at

 2   FCI-Danbury is extended to a date no earlier than Monday, February 15, 2021.

 3          DATED this 13th day of January 2021.




                                                       A
 4

 5

 6
                                                       John C. Coughenour
 7                                                     UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0259-JCC
     PAGE - 2
